DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 36, 37-40, 46, 47, 49, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10685100) in view of Wang et al. (US 2019/0330146).
In regard to claims 33 and 46, Chen et al. teach a method implemented by a terminal, comprising: receiving, by a fingerprint sensor of the terminal, a first operation from a user in area of a screen of the terminal corresponding to the fingerprint sensor (column 17 lines 43 and 44. Fingerprint sensor integrated with display) when the screen is off or is displaying a first user interface, wherein the first user interface comprises a lock screen of the terminal (column 2 lines 28 and 29), and wherein the first operation comprises a fingerprint input (fig. 3 element S301); unlocking the terminal in response to the first operation meeting a preset unlock condition, wherein the preset unlock condition comprises the fingerprint input matching a preset fingerprint (fig. 3 element S302); determining, by a touch sensor after the fingerprint input matches the preset fingerprint, that the user does not lift a finger from the screen (element S303 and column 19 lines 42 and 43); wherein the second user interface comprises one or more shortcuts, and wherein the one or more shortcuts comprises a first shortcut (fig. 4 shortcut); receiving, by the touch sensor, a second operation from the user when displaying the second user interface; determining, based on a layout of the one or more shortcuts in the second user interface and the second operation, a correspondence between the second operation and the first shortcut; and 
Wang et al. teach a duration of the finger touching the screen is greater than a preset threshold duration, displaying a second user interface in response to the user not lifting the finger from the screen and the duration of the finger touching the screen being greater than the preset threshold duration (paragraph 53).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. with the time threshold of Wang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chen et al. with the time threshold of Wang et al. because it would allow the user to open a desired application without having to perform any other action.
In regard to claims 34 and 47, Wang et al. teach receiving, by the fingerprint sensor, a third operation from the user when the screen is off or displays the lock screen, wherein the third operation comprises a second fingerprint input; determining that the third operation matches the preset fingerprint; determining, after the second fingerprint input matches the preset fingerprint, that a second duration of the finger touching the screen is less than the preset threshold duration (paragraph 53, time period is within 1s); and displaying an unlocked user interface of the terminal when the second duration of the finger touching the screen is less than the preset threshold duration (paragraph 53, unlocking equipment).
In regard to claims 36 and 49, Wang et al. teach wherein the terminal determines that the user does not lift the finger from the screen when the terminal continuously detects an input operation from the user on the terminal (paragraph 53, input more than 1s).
In regard to claim 37, Chen et al. teach determining that the user does not lift the finger from the screen in a time period from a first detection of the first operation to a second detection of the second operation (fig. 6 and column 22 lines 22 and 23. The terminal continually detects user input).

Wang et al. teach wherein the terminal determines that the duration of the finger touching the screen is greater than the preset threshold duration (paragraph 53).
In regard to claim 39, Chen et al. teach detecting, by the touch sensor, a touch operation from the user before the first operation is received from the user (fig 7 and column 22 line 44. User taps touch screen to illuminate).
In regard to claims 40 and 50, Wang et al. teach wherein the terminal determines that the duration of the finger touching the screen is greater than the preset threshold duration when the duration of the finger touching the screen after the fingerprint input matches the preset fingerprint is greater than the preset threshold duration (paragraph 53, collect fingerprint and records time).
In regard to claim 52, Chen et al. and Wang et al. teach all the elements of claim 52 (see claim 33 rejection above) including a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium executed by a processor (fig. 1).
Claims 35 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. further considered with Wang et al. (US 2019/0369695, hereafter referred to as the Gang Wang et at.).
In regard to claims 35 and 48, Chen et al. and Wang et al. teach all the elements of claim 35 except displaying an icon of a fingerprint shape in the area corresponding to the fingerprint sensor when a fingerprint needs to be collected.
Gang Wang et al. teach displaying an icon of a fingerprint shape in the area corresponding to the fingerprint sensor when a fingerprint needs to be collected (fig. 9 B11).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. and Wang et al. with the fingerprint icon of Gang Wang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus .
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. further considered with Li (US 2014/0055369).
In regard to claim 41, Chen et al. and Wang et al. teach all the elements of claim 41 except wherein the second operation comprises detecting that the finger moves to the first shortcut and that a hand is lifted.
Li teaches wherein the second operation comprises detecting that the finger moves to the first shortcut and that a hand is lifted (fig. 1 elements 100C and 100D).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chen et al. and Wang et al. with the gesture of Li. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chen et al. and Wang et al. with the gesture of Li because it allow the user to activate the device or icon with a single gesture.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Wang et al. further considered with Goldberg et al. (US 2018/0088759).
In regard to claim 45, Chen et al. and Wang et al. teach all the elements of claim 45 except wherein the second user interface is displayed on an unlocked user interface in a superimposed manner, and wherein the unlocked user interface is displayed under the second user interface and does not respond to a user operation.
Goldberg et al. teach wherein the second user interface is displayed on an unlocked user interface in a superimposed manner, and wherein the unlocked user interface is displayed under the second user interface and does not respond to a user operation (fig. 2 and paragraph 15).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 42-44 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In regard to claims 42 and 51, the prior art fails to teach or make obvious the reference point in combination with the claim’s other features.
In regard to claim 43, the prior art fails to teach or make obvious the finger not reaching the shortcut in combination with the claim’s other features.
In regard to claim 44, the prior art fails to teach or make obvious the mapping information in combination with the claim’s other features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623